Citation Nr: 0926203	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and B. R. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1951 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing and on the record, the 
Veteran withdrew from his appeal the claim for increase for 
tinnitus. Under 38 C.F.R. § 20.204(b), the claim has been 
properly withdrawn and the claim is not now before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Under the General Rating Formula for Mental Disorders, 
posttraumatic stress disorder is productive of a disability 
picture that equates to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but the 
disability picture is without evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships; and the symptoms associated with the diagnosis 
of posttraumatic stress disorder under DSM-IV do not more 
nearly approximate or equate to occupational and social 
impairment with reduced reliability and productivity under 
the General Rating Formula for Mental Disorders. 

CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.127, Diagnostic 
Code 9411 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2006, on the underlying claim of service connection 
for posttraumatic stress disorder.  Where, as here, the claim 
of service connection has been granted and the disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned rating does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable on the claim for an 
initial higher rating for posttraumatic stress disorder.  
Dingess, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The RO has obtained the service treatment records and VA 
records.  The Veteran was afforded a VA examination. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA records show that in June 2006 the Veteran had problems 
with depressed mood, nightmares, flashbacks, insomnia, 
isolation, and hypervigiliance.  In October 2006, he had 
symptoms of a depressed mood, anxiety, and insomnia.  He 
complained of a decrease in concentration, memory, energy, 
motivation, and irritability.  He was easily startled by 
noise. He attended a weekly PTSD group.  On mental status 
evaluation, the Veteran was calm, cooperative, polite, and 
attentive.  His speech was spontaneous and nonpressured. His 
affect was mildly restricted.  His mood was one of concern.  
His thought process and content were rational and clear.  His 
insight was fair. There was no current evidence of memory 
impairment. 

VA records show that on mental status evaluation in December 
2006 the Veteran complained of nightmare.  He was appropriate 
in appearance, grooming, and hygiene. He was attentive and 
pleasant. His speech was spontaneous and nonpressured.  His 
affect was wide with an attentive mood. There was no current 
evidence of sensory disturbance or delusional thought 
content. He denied current suicidal and homicidal ideation. 

VA records also show that in February 2007 the Veteran 
complained of nightmares, depression, and anxiety.  He was 
appropriate in appearance, grooming, and hygiene. He was 
attentive and pleasant.  His speech was spontaneous and 
nonpressured. His affect was mildly blunted with an overall 
concerned mood. There was no current evidence of sensory 
disturbance or delusional thought content. He denied current 
suicidal and homicidal ideation.  In May 2007, in October 
2007, in February 2008, and in September 2008, the Veteran's 
complaints remained the same and the mental status 
evaluations were also essentially the same.  

On VA psychiatric examination in January 2008, the Veteran 
complained of difficulty sleeping, of nightmares almost every 
night, of almost daily intrusive thoughts, and of having 
survivor's guilt.  He also complained of anxiety and 
emotional blunting and he avoided crowds.  

There was no history of hospitalization, but he received 
outpatient treatment.  Socially, it was noted that the 
Veteran was married and had been married for 49 years, and he 
described his marital relationship as good.  He had no prior 
or current legal problems.  He had a history of alcohol abuse 
for which he had treatment in 1980, but he had been sober 
since then.  

It was reported that the Veteran had worked as a truck 
driver, but he has been on Social Security since 1981 and he 
was capable of performing the activities of daily living, 
which he did routinely and independently. 

On mental status evaluation the Veteran was alert and 
oriented.  His insight was adequate.  His affect was blunted.  
Response latencies were long. He demonstrated adequate 
attention and was not distractible.  Spontaneous speech was 
fluent, dramatic, and free of paraphasias.  Immediate, 
recent, and remote memory were all within normal limits.  He 
was logical and goal directed.  He complained of symptoms of 
dysphoria, emotional liability, intermittent feelings of 
hopelessness and helplessness, and anergia.  He denied 
suicidal ideation.  There was no evidence of a disorder of 
thought process or content. He made good eye contact. There 
was no grandiosity or pressure speech.  

The examiner commented that the Veteran did have mood 
disturbance and he was currently experiencing a moderate 
degree of impairment in social functioning and a severe 
degree of impairment in occupational functioning, and the 
overall level of impairment was moderate to severe.  The 
Global Assessment of Functioning (GAF) score was 50.  

In May 2009, the Veteran's service representative argued that 
the Veteran's GAF score of 50 indicated serious impairment in 
social and occupational functioning. The Veteran testified 
that he was seen as an outpatient for posttraumatic stress 
disorder about 3 or 4 times a year.  He described excessive 
rituals, consisting of double checking doors and windows.  
His spouse confirmed this and further testified that he had 
problems with long-term and short-term memory.  

The Veteran also testified that he did not want to be 
bothered by people and that he would rather be by himself.  
He indicated that he was no longer involved in church or 
social activities because people got on his nerves.  His 
spouse stated that although he attended church services and 
was a trustee of the church, he no longer attended meetings 
because he would become aggravated and leave. It was 
indicated that the Veteran was no longer employed.  The 
Veteran testified that he had also sometimes noted a problem 
with his memory.  The Veteran testified that he had retired 
because of psychiatric disability and that he received Social 
Security Administration disability benefits. 

General Rating Principles

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007). 

The symptoms listed under Diagnostic Code 9411 for 
posttraumatic stress disorder are not an exclusive or 
exhaustive list, rather the symptoms are an example of the 
symptoms that would justify the rating.  



VA must also consider all symptoms that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV), pertaining to the diagnosis of 
posttraumatic stress disorder.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g. suicidal 
ideation or severe obsessional rituals), or any other serious 
impairment in social or occupational functioning (e.g. no 
friends, unable to keep a job).  A GAF score ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
occupational and social impairment.

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent rating.



The criteria for the next higher rating, 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Analysis

Two elements of the present disability emerge. First, the 
Veteran has symptomatology that is associated with the rating 
criteria under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, and symptomatology not 
covered in the rating criteria, but is associated with the 
diagnosis of posttraumatic stress disorder under the DSM- IV.  
All of the symptoms are considered in the analysis.  And two, 
from 2006 to 2009, the Veteran's symptomatology has been 
consistent without a material change in the degree of the 
occupational and social impairment.  

As for occupational impairment, the Veteran is retired and he 
is receiving Social Security disability benefits at least 
since the 1980s.  Although the Veteran stated that he retired 
because of a psychiatric disability, posttraumatic stress 
disorder was first diagnosed in 2006, over 20 years after he 
retired.  The Veteran had other psychiatric diagnoses before 
posttraumatic stress disorder was diagnosed.  In other words, 
the Board finds no evidence that posttraumatic stress 
disorder was a factor in his retirement in the 1980s.  And 
there is no evidence that the Veteran has tried to work since 
then. 

As for social impairment, the Veteran is married and has been 
married for 50 years, and he has described his marital 
relationship as good.  And while he prefers to be alone and 
he is less active in his church, the VA examiner found that 
he was experiencing a moderate degree of impairment in social 
functioning.  

Although the VA examiner stated that the Veteran had a severe 
degree of impairment in occupational functioning and the 
Global Assessment of Functioning (GAF) score was 50, the 
overall effect of the symptoms do not more nearly approximate 
or equate to occupational and social impairment with reduced 
reliability and productivity as it is not shown that he is 
unable to keep a job or that he has no friends because of 
posttraumatic stress disorder.  

As for symptoms associated with the diagnosis of 
posttraumatic stress under DSM-IV, but not covered in the 
General Rating Formula for Mental Disorders, Diagnostic Code 
9411, such as nightmares, intrusive thoughts, avoidance, and 
irritability and startle response, the symptoms do not more 
nearly approximate or equate to occupational and social 
impairment with reduced reliability and productivity for the 
next higher rating.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, but the 
evidence does not support a finding of a disability picture 
greater than 30 percent at any time during the appeal period.

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for 
posttraumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for more severe symptoms.  For these reasons, 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 30 percent for posttraumatic 
stress disorder is denied.  




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


